Buchanan, J.
The plaintiff claims of the defendant the sum of nineteen thousand four hundred and forty dollars, amount of damages resulting from “ an illegal seizure and sale of plaintiff’s property, and from an unauthorized attempt to make plaintiff’s separate estate liable for the debts of her husband.” This large amount is made up of the following items:
1.Hire of thirteen slaves at $15 per month, each.
2.Hire of one slave at $30 per month.
3.Value of a slave who died.
4.Rent of a tract of land.
5.Value of a mansion house taken off the land by defendant.
6.Loss of cotton crop on another tract not seized by defendant, but of which the plaintiff could not pick out the crop, for want of the hands who were seized.
7.Loss of corn crop from the same cause.
8.Loss in timber collected for building, but which rotted on the ground, because the plaintiff was deprived of her working hands by defendant’s seizure.
The defendant pleaded the prescription of one year to this action. He relies upon Article 3501 of the Civil Code, which declares that actions resulting from offences and quasi offences are prescribed by one year.
The District Court having maintained the plea of prescription, the plaintiff has appealed; and the only question which we have to decide is, whether the petition presents a case of a quasi offence. We are of opinion that it does. It is the illegal seizure and sale of plaintiff’s land and slaves, which are charged as the source from which flow all the numerous resulting damages enumerated in the items of her claim as above set forth. Now the Articles 2294 and 2295, define the quasi offence to be any faulty, negligent, imprudent, or unskilful act of a man, which causes damage to another. This definition fits precisely the plantiflf’s pleadings. Her cause of action is the faulty or tortious proceedings or acts of the defendant. To conclude, the former Supreme Court repeatedly decided that the seizure of A.’s property, in execution of a judgment againtB., is a quasi offence. Delisle v. Morgan, 2 N. S. 24. Edwards v. Turner, 6 Rob. 382.
The counsel of appellant has attempted to draw a distinction of this kind. He urges that his claim is for the fruits of plaintiff’s property, received by defendant, more properly than for damages. But this we view as a distinction without a difference. The reception of the fruits of the estate, was a resulting consequence of the quasi offence, (the illegal seizure and sale,) by which the defendant acquired the apparent title as well as possession of the estate.
The judgment which pronounced that title to be illegal and restored plaintiff to the possession reserved to the plaintiff the right to claim, in another action, *491damages for unlawful seizure and detention of her property. The present action is based upon that reservation. Bat it was not brought, that is to say, citation was not served upon Adié until more than eighteen months .after that judgment.
Judgment affirmed, with costs.